EXHIBIT 10.1

RES-CARE, INC.
10140 LINN STATION ROAD
LOUISVILLE, KENTUCKY 40223

April 10, 2007

Mr. Ronald G. Geary

603 Flat Rock Road

Louisville, Kentucky 40245

Re:                             Amendment to Agreement

Dear Ron:

This letter is in reference to that certain Agreement dated April 24, 2006,
between Res-Care, Inc. and you (the “Agreement”).  Any capitalized terms not
otherwise specifically defined in this letter shall have the meanings given to
them in the Agreement.

The Corporate Governance and Nominating Committee of the Company’s Board of
Directors has nominated Geary as a candidate for election as a Class III
director of the Company at the Company’s meeting of shareholders to be held in
June 2007 (the “2007 Annual Meeting”).  All of the provisions of this amendment
shall be expressly contingent upon the election by the Company’s shareholders of
Geary to serve as a Class III director of the Company commencing immediately
after the 2007 Annual Meeting.  If Geary is not so elected, this amendment shall
be of no force and effect.

Subject to such election, the Board of Directors of the Company, by Resolution
dated February 28, 2007, will extend the appointment of Geary as a non-executive
Chairman of the Board of the Company for an additional one-year period
commencing at the conclusion of the 2007 Annual Meeting, and Geary agrees to
serve in such capacity for such additional one-year period, upon the terms and
conditions set forth in the Agreement, as amended herein.

The Company and Geary agree that Geary’s duties as non-executive Chairman of the
Board of the Company during such additional one-year period shall continue to be
as set forth in Exhibit A attached to the Agreement.  The Company and Geary
further agree that Geary’s compensation and benefits for his service as
non-executive Chairman of the Board of the Company during such additional
one-year period shall be the same as Geary’s compensation and benefits
applicable to the original one-year period of the Agreement, all as provided in
Section 3 of the Agreement.  Geary acknowledges that the Company performed its
obligations in paragraphs (a) and (i) and the first two (2) sentences of
paragraph (e) of Section 3 of the Agreement, and that the Company has no further
obligations under those provisions.


--------------------------------------------------------------------------------


Except as otherwise provided herein, the Agreement shall remain unamended and in
full force and effect.

If the foregoing amendment to the Agreement is acceptable to you, please execute
both originals of this letter agreement and return one of the executed originals
to me.

 

Sincerely,

 

 

 

RES-CARE, INC.

 

 

 

On behalf of its Board of Directors,

 

 

 

 

 

By:

/S/ Robert E. Hallagan

 

 

Robert E. Hallagan

 

 

Director and Chairman,

 

 

Executive Compensation Committee

 

 

 

 

Agreed to this

 

16th day of April, 2007:

 

 

 

 

 

/S/ Ronald G. Geary

 

 

Ronald G. Geary

 

 

2


--------------------------------------------------------------------------------